COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Arnoldo Vara Torres v. The State of Texas

Appellate case number:      01-13-00300-CR

Trial court case number:    1317308

Trial court:                183rd District Court of Harris County

       Appellant, Arnolda Vara Torres, has filed a “Motion to Supplement the Record on
Appeal.” In his motion, Torres states that this case was consolidated with trial court
cause 1377644 for trial and that the “Harris County District Clerk’s Office has forwarded
the clerk’s record in cause number 131708 [sic] only.” Torres requests supplementation
of the appellate record with the clerk’s record from trial court cause 1377644.
       Trial court cause numbers 1317308 and 1377644, although consolidated for trial,
were separate trial court cases. This case involves only an appeal from trial court cause
1317308. Therefore, the clerk’s record from trial court cause 1377644 is not part of the
appellate record in this case. See TEX. R. APP. P. 34.1, 34.5; Shoemaker v. State, No. 13-
04-149-CR, 2006 WL 2521626, at *3 (Tex. App.—Corpus Christi Aug. 31, 2006) (not
designated for publication). If Torres contends that any specific document actually filed
with the trial court clerk in cause number 1317308 has been omitted from the appellate
record, he should request a supplemental record from the trial court clerk. See TEX. R.
APP. P. 34.5(c). If Torres contends that any specific document should have been filed in
cause 1317308 but was mistakenly filed only in cause 1377644 or that a document filed
only in cause 1377644 was actually considered and treated by the parties and the trial
court as pertaining to this case, Torres should identify the specific document and move
this Court to order supplementation of the record for that specific document. See TEX. R.
APP. P. 34.5(c), (d). We DENY Torres’s motion to supplement the record.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting individually
Date: January 23, 2014